Citation Nr: 9919636	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for cancer of the 
rectum with colostomy as secondary to hemorrhoids.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from December 1958 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  In 
March 1998, the veteran withdrew his claim for service 
connection for degenerative disc disease of the lumbar spine 
and a claim for an increased evaluation for lumbar strain, 
stating that he accepted the RO's December 1997 rating of 40 
percent for degenerative disc disease of the lumbosacral 
spine with lumbosacral strain.  

The claim for an increased rating for hypertension has been 
remanded.  The Board has decided the other two claims.  


FINDINGS OF FACT

1.  The claim for an increased evaluation for hemorrhoids is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

2.  The claim for service connection for cancer of the rectum 
with colostomy as secondary to hemorrhoids is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for an increased evaluation for hemorrhoids.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for cancer of the rectum with 
colostomy as secondary to hemorrhoids.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is a new claim and may 
generally be considered well grounded when there is an 
assertion that the condition has undergone an increase in 
severity.  Proscelle v Derwinski, 2 Vet. App. 629, 632 
(1992).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991). 

In this case, it does not appear that the veteran is claiming 
a compensable rating on the basis of increased severity of 
hemorrhoids.  Instead, he appears to be claiming that he 
should be awarded a compensable rating because of the alleged 
relationship between the hemorrhoids and cancer of the 
rectum.  At his December 1997 RO hearing, he argued that 
symptoms of rectal bleeding believed to be due to "excessive 
external and internal" hemorrhoids essentially camouflaged 
symptoms of bleeding due to colorectal cancer, with the 
result that he delayed seeking medical assistance.  As a 
consequence, he was forced to undergo surgical resection of 
the sigmoid colon and also resection of the rectum and anus.  
He testified that the rectum had been "closed off" as a 
consequence of the necessity for a colostomy due to removal 
of the above portions of his bowel.  

Service medical records refer to the presence of hemorrhoids 
during service.  A July 1975 re-enlistment examination noted 
hemorrhoids at 3 and 6 o'clock.  His separation examination 
in April 1977 made a note of a small internal, non-thrombosed 
hemorrhoid, which was not considered disabling.  Following 
service, an October 1985 VA outpatient report indicated that 
the veteran's hemorrhoids had flared up and that he was to 
see a physician.  

A medical history dated in February 1988 by George Nunn, 
M.D., a private physician, disclosed that the veteran had had 
a history of hemorrhoids and had had some bleeding about two 
weeks previously.  He had undergone a colonoscopy and had 
been admitted to a hospital for elective bowel preparation 
and surgery.  Other than having observed a little bright red 
blood several months previously, he had been doing fine, with 
no real problems.  His bowel movements had generally been 
within normal limits.  Although the veteran was hospitalized 
in anticipation of surgery, after additional evaluation it 
was decided to postpone surgery until after a course of 
preoperative radiation to the low rectal neoplasm with 
chemotherapy.  In April 1988 the veteran underwent resection 
of a segment of the sigmoid colon and resection of the rectum 
and anus for cancer of the rectum.  

Subsequent records since the 1988 surgery include an October 
1991 letter from Dr. Nunn in which he stated that he had 
treated the veteran since January 1988 for carcinoma of the 
rectum.  He underwent abdominal perineal resection and had 
done extremely well since then, with no evidence of any 
recurrence.  

In February 1997, the veteran underwent a VA disability 
evaluation examination.  Reported medical history included 
high blood pressure, hemorrhoids, and cancer of the rectum 
believed to be due to the hemorrhoids.  He eventually 
underwent resection of the bowel and permanent colostomy in 
April 1988.  At that time the rectum was closed off.  He 
continued to get a colonoscopy once or twice a year.  
Physical examination revealed a laparotomy scar with a 
permanent left-sided colostomy.  His rectum had been 
surgically closed.  The impression was status post permanent 
colostomy for carcinoma of the rectum since 1988; status post 
radiation.  The colostomy had been increasingly bothersome.  
He has had to take time to go home and irrigate the 
colostomy.

A VA progress note by Dr. E.M., believed to be written in May 
1997, noted that the veteran was diagnosed with rectal cancer 
in 1988.  He had had a long history of internal and external 
hemorrhoids prior to this.  The hemorrhoids may have 
camouflaged the discovery of rectal carcinoma for some time.  
When the cancer was found, he had to have an irreversible 
colostomy.  If this had been found sooner, it may not have 
been the case.  

A December 1997 progress note by Dr. T.S. appears to state 
that the veteran had had rectal bleeding since 1972 and off 
and on since then.  Internal and external hemorrhoids were 
initially manifested and diagnosed in service, prior to the 
diagnosis of cancer of the rectum.  This hid the initial 
manifestation of cancer of the rectum that was later 
diagnosed in 1988.  A November 1997 progress note by Dr. E.M. 
states that she strongly concurred with the comments of the 
previous physician regarding the hemorrhoids and their 
interference with the prompt discovery of the rectal tumor.  

During his December 1997 hearing before the RO, the veteran 
testified that he had suffered from severe internal and 
external hemorrhoids in 1973 while he was on active duty.  He 
said that he had been advised to treat them conservatively.  
Before January 1998, he had had a few periodic bleeding 
episodes, which were not excessive.  In January 1998, 
however, he hemorrhaged and immediately reported to an 
emergency physician, who felt a lump on rectal examination.  
He then had a colonoscopy and biopsy, which revealed a 
cancerous tumor.  Physicians told him that the hemorrhoids 
had masked the rectal tumor.  When questioned off the record 
by the hearing officer, the veteran continued to maintain 
that his hemorrhoids had resulted in cancer of the rectum and 
that his claim was for service connection for cancer of the 
rectum as secondary to hemorrhoids.  

Considering first the claim for a compensable evaluation for 
hemorrhoids, the veteran has not really claimed increased 
severity of the hemorrhoids per se, and, in view of the fact 
that he has undergone resection of the anus and rectum, has 
produced no medical evidence of increased severity of 
hemorrhoids.  The claim for an increased rating is clearly 
implausible and must be denied as not well grounded.  

If the veteran's claim for an increased rating is predicated 
on a contention that this service-connected disorder has 
increased in severity because it has caused a new 
disease, the appellant must provide evidence of such causal 
relationship.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 124 
(1994).  For reasons that will be set forth hereinafter,  the 
veteran has not met this evidentiary burden.

Considering next the claim for service connection for cancer 
of the rectum with colostomy as secondary to hemorrhoids, the 
veteran has provided no evidence to support this claim.  To 
establish that a claim for secondary service connection is 
well grounded, a veteran must present medical evidence of a 
current disability and credible, i.e., satisfactory, evidence 
that his service-connected disorder caused his current 
disability.  Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

It is not disputed that the veteran currently has a colostomy 
following resection of the bowel due to cancer of the rectum.  
What is at issue here is whether his service-connected 
hemorrhoids caused the colorectal carcinoma.  The Board finds 
that he has provided no evidence whatsoever to support a 
contention of a causal relationship between his hemorrhoids 
and his cancer.  He has, to be sure, provided medical opinion 
that the hemorrhoids may have interfered with the prompt 
discovery of the rectal tumor.  Even if it were conceded, for 
the sake of argument, that this were true in his case, it 
would still not provide a basis for secondary service 
connection.  He has provided no medical opinion to support 
the claim, and, accordingly, that claim must be denied as not 
well grounded.

The veteran's opinion as to the alleged causation have been 
noted.  A lay person may, in some instances, be able to offer 
probative evidence as to the physical manifestations of a 
disorder, as the veteran has done effectively here.  On the 
other hand, with regard to a claim for secondary service 
connection, a claimant must provide competent medical 
evidence that the secondary condition was caused by the 
service-connected condition.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Without the necessary competent 
medical evidence to support the contention as to an alleged 
relationship between service-connected hemorrhoids and 
residuals of colorectal cancer, the claim is not plausible 
and must be denied.  

The Board recognizes that the RO denied the veteran's claims 
on the merits, whereas the Board has concluded that these 
claims are not well grounded.  The United States Court of 
Appeals for Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

An increased evaluation for hemorrhoids is denied.  

The claim for service connection for cancer of the rectum 
with colostomy as secondary to hemorrhoids is denied.  


REMAND

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were revised, effective 
January 12, 1998.  Where a law or a regulation changes after 
a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  
Accordingly, the claim for an increased evaluation for 
hypertension must be evaluated under both the old and new 
criteria to determine which version is most favorable to the 
veteran.  

The Board also notes that the veteran has had a long history 
of hypertension.  Since this is true, there are likely more 
recently dated medical records which should be obtained.  
Since the last VA examination for hypertension was 
accomplished in December 1991, an additional VA examination 
conducted in consideration of the new regulations is required 
for a proper evaluation of this veteran's appeal.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify names, 
addresses, and approximate dates of 
treatment for any health care providers 
from whom he has received treatment for 
hypertension since the date of the latest 
records in the claims file.  After 
obtaining the proper authorization from 
the veteran, the RO should obtain those 
records identified by the veteran which 
are not currently of record and 
incorporate them with the claims file.  

2.  The RO should obtain and incorporate 
with the claims file all VA records since 
the date of the latest records in the 
claims file.  

3.  The veteran should be afforded a 
special VA examination for hypertension 
in accordance with the revised 
regulations to determine the current 
nature and severity of his hypertension.  
He should be carefully evaluated as to 
whether he is in compliance with 
recommended medical advice and 
medications.  Any indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished. The 
veteran's claims file must be made 
available to the examiner for a complete 
study of the case in connection with the 
evaluation before and during the 
examination.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

